Citation Nr: 0908511	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include as secondary to service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1961 to 
April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of May 2008.  This matter 
was originally on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned at a Travel 
Board hearing in January 2008.  A transcript is of record.  
The matter was remanded to the RO via the Appeals Management 
Center (AMC) in May 2008.


FINDING OF FACT

The competent medical evidence fails to establish a diagnosis 
of an anxiety disorder that is causally related to the 
Veteran's active military service or service connected acne 
vulgaris.


CONCLUSION OF LAW

A nervous condition was not incurred in or aggravated by 
active duty service, nor was any nervous condition 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  The Veteran was provided with 
notice in correspondences dated in May and August 2008.  In 
both documents, the AOJ, advised the Veteran of which portion 
of the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  
Specifically, the RO advised that VA would obtain records in 
the custody of federal agencies, and that it was the 
Veteran's responsibility to obtain records in the custody of 
non-federal agencies.  Although no longer required by the 
regulations, the Board observes that in both correspondences 
the AOJ requested that the Veteran send any evidence in his 
possession that pertained to the claim.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (codified at 38 C.F.R. 
§ 3.159(b)(1) (2008)).  

In the May 2008 correspondence, the AOJ advised the Veteran 
on what the evidence must show to establish entitlement to 
service-connected compensation benefits for disabilities 
claimed as directly related to active duty service.  The AOJ 
also informed the Veteran that when service connection is 
granted, a disability rating and effective date of the award 
is assigned.  The RO also explained how the disability rating 
and effective date are determined.  In the August 2008 
correspondence, the AOJ advised the Veteran on what the 
evidence must show to establish entitlement to service-
connected compensation benefits for disabilities claimed as 
secondary to service-connected disabilities.  

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim in October 2002, the 
Board finds that the Veteran has not been prejudiced.  The 
Veteran responded to both notices.  In June 2008, he 
submitted lay statements from acquaintances in support his 
appeal.  In September 2008, he submitted additional lay 
statements and medical literature in support of his appeal.  
By providing statements and evidence in support of his claim, 
the Board finds that the Veteran has had meaningful 
opportunity to participate in the adjudication of his claim 
and there has been no effect on the essential fairness of the 
adjudication.  See Sanders, 487 F.3d at 892.  

Moreover, after providing the Veteran with adequate time to 
respond to the notices, it readjudicated the claim and issued 
a supplemental statement of the case in October 2008.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  This action also satisfied the portion 
of the Board's remand requiring a readjudication.

The Board also finds that the AOJ has satisfied VA's duty to 
assist.  The AOJ has obtained the Veteran's service treatment 
records.  In compliance with the Board's remand, the AOJ has 
obtained a medical opinion, a report of which has been placed 
in the claims file.  The Board has reviewed the expert's 
report and finds that the Board remand directives pertaining 
to the opinion have been satisfied.  

The Board also finds VA has no additional duty to assist in 
the acquisition of private medical records.  In a release 
dated in August 2003, the Veteran reported receiving 
treatment for "nerves" from Dr. A.D. at St. Vincent's 
Hospital, Dr. Evans at Memorial Hospital, and Dr. R.F.  The 
Veteran indicated that he had received treatment from Dr. 
A.D. between 1980 and 1988, from Dr. Evans between 1975 and 
1977, and from Dr. R.F. from August 2001 to the present.  The 
Veteran provided an address for Dr. R.F. only.  VA requested 
the records from Dr. R.F. and received them in February 2004.

In correspondence dated in March 2004, the RO requested that 
the Veteran provide addresses for Dr. A.D. and Dr. Evans.  
The Veteran did not respond to this request.  The Veteran 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records.  The Veteran must provide enough 
information to identify and locate the existing records.  
38 C.F.R. § 3.159(c)(1)(i) (2008).  Without having an 
address, the Board finds that the AOJ had no duty to provide 
any additional assistance in acquiring these records.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.
 
Legal Criteria and Analysis

At his Travel Board hearing before the undersigned, in 
January 2008, the Veteran alleged he incurred a "nervous 
condition" as a result of exposure to extreme tropical heat 
conditions he experienced in service.  The Veteran explained 
that he served aboard a ship and that below deck the 
temperature was around 115 degrees.  He reported experiencing 
nerve-related problems while on active service.  The Veteran 
stated that his ship was near Cuba during the Cuban Missile 
Crisis.  The Veteran also alleged there was a connection 
between his service-connected acne vulgaris and his nerves.  

The Veteran stated that his nervous condition had gotten 
progressively worse.  He said he shook uncontrollably and 
when in high tense situations, he was barely able to write.  
The Veteran stated he had been prescribed Xanax for his 
nervous condition.

The Veteran offered similar statements in correspondences 
dated in August 2003 and July 2008, and in his substantive 
appeal, received in July 2004.  In the August 2003 
correspondence, the Veteran described his claimed nervous 
disorder as a severe shaking condition.  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  But see Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
(recognizing that in certain circumstances lay evidence may 
be competent to establish a disability).

Upon reviewing the medical evidence, the Board first observes 
that the Veteran's service treatment records did not show 
that the Veteran was treated for any nervous conditions while 
in service.  Indeed, an April 1963 Board of Medical Survey 
was negative for any psychiatric complaints.  It was merely 
noted that the Veteran had initially refrained from seeking 
treatment for his acne vulgaris due to being self-conscious 
of his condition.

Among the medical evidence from after the Veteran's active 
duty service were treatment records from his primary care 
physician, Dr. R.F.  In a patient visit note, dated in April 
2003, Dr. R.F. reported an assessment of anxiety.  The 
Veteran had complained of occasional anxiety-related stress 
at work.  The note showed that the doctor had prescribed a 
medication for the anxiety.

In a letter dated in February 2008, Dr. R.F. reported that 
the Veteran was followed for anxiety, hypertension, and 
hyperlipidemia.  The Veteran was also noted to have extensive 
scarring from acne vulgaris.  The doctor stated that he 
believed the Veteran's anxiety and acne vulgaris "may have 
been aggravated by working in extreme heat conditions while 
in the U.S. Navy."

The medical evidence also included a VA medical opinion from 
a VA psychologist, dated in July 2008.  In her report, Dr. 
B.W. stated that the Veteran's acne vulgaris did not cause or 
aggravate any diagnosed nervous (anxiety) disorder.  In 
support of this conclusion, the doctor stated that the 
Veteran did not have a psychiatric diagnosis of anxiety 
pursuant to DSM-IV (the Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association).  Mere complaints of anxiety to a primary care 
doctor, according to Dr. B.W., did not establish a DSM-IV 
diagnosis.  A prescription for an anxiety medication also did 
not prove that there was a DSM-IV diagnosis of a mental 
disorder according to the doctor.  Dr. B.W. noted that there 
was no evidence that the Veteran had ever been seen by a 
mental health practitioner.  Regarding Dr. R.F.'s statement 
that the extreme heat the Veteran experienced in service may 
have aggravated the Veteran's anxiety, Dr. B.W. responded 
that there was no objective data to support this link 
spanning a period of over 40 years.  Dr. B.W. also noted that 
there was an absence of an anxiety disorder diagnosis while 
in service or of a chronic anxiety condition within one year 
thereafter.  Dr. B.W. confirmed that he had reviewed the 
Veteran's claims file in conjunction with rendering his 
opinion.

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In doing so, 
the Board finds that Dr. B.W.'s opinion is entitled to more 
probative weight.  

First, regarding whether there even exists a diagnosed 
disability, the Board finds that Dr. B.W.'s opinion is 
entitled to more weight.  In assigning probative weight to a 
medical opinion, the Board may consider, among other things, 
the expertise of the expert providing the opinion.  See 
D'Aries v. Peake, 22 Vet. App. 97, 108 (2008) (acknowledging 
that it was proper for Board to assign more weight to a 
physician's opinion when the opinion was in an area within 
that physician's medical expertise).  As a psychologist, Dr. 
B.W. would have more competence in determining whether a 
psychiatric diagnosis exists more so than a primary care 
physician.  Moreover, the Board acknowledges that the records 
from Dr. R.F. included no reports showing that he had 
conducted clinical diagnostic testing that would support an 
anxiety diagnosis within the DSM-IV criteria.  Absent any 
objective clinical findings or data to support the diagnosis, 
the Board gives this opinion less weight.  See Stefl v. 
Nicholson, 21 Vet. App.120, 124 (2007).  Put another way, the 
evidence of record is against the finding that the Veteran 
has a current diagnosis of an anxiety disorder.

Nevertheless, assuming arguendo that the Veteran has a 
current competent diagnosis of an anxiety disorder, the 
preponderance of the evidence is against a finding of there 
being relationship between the anxiety disorder and the 
Veteran's active service and/or service connected anxiety 
disorder.  Dr. R.F.'s opinion is legally insufficient to base 
a grant of service connection.  Dr. R.F.'s statement that the 
anxiety "may have been aggravated" by the circumstances of 
the Veteran's service only brings a connection between 
anxiety and service within the realm of possibility.  For 
service-connection, however, the legal standard requires that 
the connection be probable rather than merely possible.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, Dr. B.W. clearly and unequivocally stated that no 
objective medical information could be found that established 
a link between the Veteran's acne vulgaris and an anxiety 
disorder, if one existed.  He also noted the proposal that 
there could be a relationship between the Veteran's in-
service exposure to extreme heat and anxiety disorder was 
undermined by the fact that there was no objective data 
support such a link, especially in the absence of treatment 
for an anxiety disorder in service or for several decades 
post-service.  

The negative opinion rendered by Dr. B.W. was both definitive 
and supported by detailed rationale and review of the claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion); Nieves- Rodriguez v. 
Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008) (the 
probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  For example, Dr. B.W. noted that 
merely complaining of anxiety and being prescribed an anxiety 
medication did not support a diagnosis and that there was no 
objective evidence to support a diagnosis.  In contrast, Dr. 
R.F. did not provide any reasoning or rationale to support 
his conclusion that there was a link between the claimed 
anxiety and the acne vulgaris.  See Stefl, 21 Vet. App. at 
124 (noting that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two).  

In June 2008, the Veteran submitted a number of lay 
statements in support of his claim.  Among these were 13 
identical statements signed by 13 individuals.  In these 
statements, the individuals asserted that it was visually 
evident that the Veteran had a "severe nervous condition" 
and that he shook quite a bit.  In another statement 
submitted at that time, the Veteran's son reported that it 
was visually evident that the Veteran had a nervous disorder 
and has for many years.  The son reported that his dad 
sometimes spills his drink.  

The Veteran's wife also reported in a statement dated in June 
2008 that the Veteran has had problems with his nerves 
following his active duty service.  She stated that his 
condition had worsened as years went passed.  She noted that 
the Veteran constantly spills his coffee and shakes when he 
tries to get his fork in his mouth. 

The Board has considered these lay statements, but does not 
find that they weigh in favor of the Veteran's claim.  Lay 
persons are competent to provide statements about what they 
have observed or personally experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Thus, to the extent that the 
lay statements show that the Veteran trembles or shakes 
occasionally, they are competent lay evidence.  Here, 
however, the issue here is whether the Veteran has a current 
anxiety diagnosis and if so, whether it is related to either 
his active duty service or to his service-connected skin 
disability.  Such determinations require a medical opinion.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 494-95.  In this case, therefore, 
the lay statements are of little probative value.

Further, the Board finds that the veteran's lay statements 
regarding continuity of symptomatology are outweighed by the 
negative service treatment records, post-service treatment 
records (indicating a disorder that began years after 
service), and the VA medical opinion cited above.  The Board 
finds it to be particularly significant the veteran first 
filed a claim for service connection for anxiety disorder in 
September 2002, almost four decades after leaving service.  
It is also important to note that the Veteran initially filed 
a claim for service connection for acne vulgaris in April 
1963 and that he made no reference to an anxiety disorder at 
that time.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).

Finally, the Veteran has also submitted medical literature 
consisting of numerous medical journal articles or 
informational articles from various internet websites.  This 
literature pertained mostly to skin conditions such as acne, 
including its causes and complications.  The Court has held 
that a medical article or treatise "can provide important 
support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998).  In the present case, the 
treatise evidence submitted by the appellant was not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion.  

Moreover, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  Here, the treatise evidence which 
the Veteran has submitted was general in nature and does not 
specifically relate to the facts and circumstances 
surrounding the Veteran's particular case.  As such, the 
Board does not give it any weight.  

The Board has considered the doctrine of reasonable doubt.  
However, because the Board finds that the preponderance of 
the evidence is against the Veteran's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  Accordingly, VA 
must deny the appeal.


ORDER

Service connection for a nervous condition, including as 
secondary to service-connected acne vulgaris, is denied.



____________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


